Order entered March 11, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01296-CR
                                      No. 05-14-01297-CR

                            TAMMY MORRIS LOWE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-00198-L, F13-00199-L

                                           ORDER
       Appellate counsel, who is not appointed filed a brief that listed both of the above cause

numbers. In the statement of the case, counsel states that the brief only seeks relief as to cause

no. 05-14-01297-CR, which leaves no brief in cause no. 05-14-01296-CR. Counsel did not file a

motion to dismiss the appeal of cause no. 05-14-01296-CR that complies with Texas Rule of

Appellate Procedure 42.2(a). Because counsel is not appointed, he may not file an Anders brief.

See McCoy v. Court of Appeals of Wisc., Dist. I, 486 U.S. 429, 439 (1988); Oldham v. State, 894
S.W.2d 561, 562 (Tex. App.––Waco 1995, no pet.).          However, he did not file a motion to

withdraw as counsel stating there were on arguable issues to raise as to cause no. 05-14-01296-

CR. See Oldham, 894 S.W.2d at 562.
       Accordingly, we ORDER appellate counsel to file, within FIFTEEN DAYS of the date

of this order, either: (1) a motion to dismiss the appeal in cause no. 05-14-01296-CR that

complies with Texas Rule of Appellate Procedure 42.2(a); (2) a motion to withdraw as counsel

for appellant in cause no. 05-14-01296-CR that complies with Texas Rule of Appellate

Procedure 6.5; or (3) a brief raising an issue or issues on the merits for cause no. 05-14-01296-

CR.

       We DIRECT the Clerk of this Court to show that the brief tendered for both cause

numbers on February 28, 2015 is filed in cause no. 05-14-01297-CR only.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Michael Mowla and the Dallas County District Attorney’s Office.

                                                    /s/    LANA MYERS
                                                           JUSTICE